PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/054360
Filing Date: 038
Appellant(s): Venkatraman



__________________
Tianyi He
Reg. 76,027
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 01/25/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
1. Appellant’s Argument on pages 6-11 of the Appeal Brief filed on 01/25/2022
Appellant’s Arguments: The Appellant argues that the prior art does/do not teach claim 1 recitation.  The Appellant states as follows:
“Claim 1 recites, "power transmitting circuitry configured to provide power to the power receiving device to charge the battery; and control circuitry configured to control the power transmitting circuitry based on usage history information associated with usage of the power receiving device and based on usage history information indicative of user activity associated with a portable electronic device other than the power receiving device” (emphasis added).
In the rejection reasoning, it was conceded that Mishriki fails to explicitly teach the control of the power transmitting circuitry "based on usage history information indicative of user activity with a portable electronic device other than the power receiving device," as claimed. See e.g., page 4 of the Office Action. In particular, Mishriki most relevantly discloses, in cited paragraphs [0085] and [0087], the maintaining of a history of charging cycles and battery ages of a particular device to inform the charge level of that particular device for charging.
Gupta and Todasco were suggested to cure these above­ mentioned deficiencies of Mishriki (e.g., "control circuitry configured to control the power transmitting circuitry .
based on usage history information indicative of user activity associated with a portable electronic device other than the power receiving device," as claimed).
While Gupta's paragraph [0005] was suggested to be relevant (see, e.g., page 4 of the Office Action), Gupta's paragraph [0005] merely discloses the use of historical data "that includes a most recently stored charge capacity of each of the multiple devices and a most recently stored discharge rate of each of the multiple devices" to control charging. To expand further, Gupta is directed to the use of historical raw battery statistics (e.g., a single stored charge capacity value and a single stored discharge rate value for each device) from multiple devices to determine priority of charging for one or more devices simultaneously coupled to the charging endpoints. Gupta's battery statistic value is not the same as usage history information or information indicative of user activity associated with a portable electronic device other than the power receiving device (emphasis added). As such, Mishriki even in view of Gupta still has the same deficiencies as Mishriki, alone, in failing to show the use of usage history information indicative of user activity associated with a portable electronic device other than the power receiving device to control the power transmitting circuitry configured to provide power to the power receiving device to charge the battery, as claimed.
While the rejection reasoning for claim 1 suggests, on page 5 of the Office Action, that Mishriki and Gupta only fail to teach "usage history information indicative of user activity (associated with a portable electronic device)" in claim 1, this is illogical and incorrect. The actual deficiencies of Mishriki and Gupta (as demonstrated above) are greater than as suggested in the rejection reasoning and lie in that the two references, alone or in combination, fail to suggest "control circuitry configured to control the power transmitting circuitry based on usage history information indicative of user activity associated with a portable electronic device other than the power receiving device." In other words, as claimed and in light of Applicant's specification, the usage history information indicative of user activity is inextricably tied with a portable electronic device other than the power receiving device (emphasis added). Mishriki and Gupta simply make no suggestion of the use of usage history information associated with a device that is not a power receiving device to control the power transmitting circuitry configured to charge the power receiving device.
While Todasco was relied upon to cure these deficiencies of Mishriki and Gupta, Todasco similarly fails to suggest "control circuitry configured to control the power transmitting circuitry.. based on usage history information indicative of user activity associated with a portable electronic device other than the power receiving device," as claimed (emphasis added).
The rejection reasoning considered Todasco's paragraphs [0022], [0042], [0062], and [0108] to be relevant. See, e.g., page 5 of the Office Action.
However, Todasco's paragraph [0022] merely discloses "in some embodiments, the notification to charge the user device may further be provided based on activity data," and "the activity data may be tracked by a motion sensor of the user device." In other words, the disclosed activity data is associated with Todasco's power receiving device. This is not the same as "usage history information indicative of user activity associated with a portable electronic device other than the power receiving device," as claimed (emphasis added). Similarly, Todasco's paragraph [0108] at best discloses the use of activity data associated with the user device 150 being charged and not the use of activity information associated with "a portable electronic device other than the power receiving device," as claimed.
While Todasco's paragraphs [0042] and [0062] notes the presence of other devices being charged in Todasco's system, nothing in these paragraphs suggests user activity information indicative of user activity associated with a device other than a power receiving device being used to control the power transmission circuitry configured to charge the power receiving device.
In other words, Mishriki and Gupta even in view of Todasco still fail to show or suggest "control circuitry configured to control the power transmitting circuitry .
based on usage history information indicative of user activity associated with a portable electronic device other than the power receiving device," as recited in claim 1 (emphasis added).
In summary, the Examiner has errored at least in part by failing to acknowledge that the combination of Gupta and Mishriki is in fact deficient in failing to show the control of power transmitting circuitry based on "usage history information indicative of user activity associated with a portable electronic device other than the power receiving device," and by failing to evidence how Todasco suggests the control of power transmitting circuitry based on "usage history information indicative of user activity associated with a portable electronic device other than the power receiving device," as recited in claim 1, to cure the deficiencies of Mishriki and Gupta.
For at least these reasons, the obviousness rejection of claim 1 based on Mishriki, Gupta, and Todasco is improper and should be reversed.”

	In response: The examiner respectfully disagrees. The examiner notes that Gupta (US PGPub 20180351387) is relied upon for its teachings of controlling power transmission based on usage information of multiple devices connected to the same charger. As illustrated in Figures 2 and 3, Gupta teaches controlling the power transmitting circuitry (350+360 within 220) based on the usage of multiple devices connected to the power transmitting circuitry (230A-E).  As explained in Gupta’s abstract, the system may supply “via wireless charging endpoints, more power to a first device of multiple devices than to a second device of the multiple devices. While the multiple devices are wirelessly coupled to the wireless charging endpoints, current data, from each of the multiple devices may be received. If historical data of each of the multiple devices is available via a storage medium: the current data may be compared with the most recently stored historical data, and based on comparing the current data with the most recently stored historical data, more power may be supplied to another device of the multiple devices than to at least one of the first device and the second device.”
	Thus, Gupta teaches the system assigns power to multiple devices (230 A-F) including a “first” power receiving device (230A), based on the historical data from multiple receiving devices (devices 230A-230F). The multiple devices (230A-230F) include a device (for example 230B) other than the “first” power receiving device.  In other words, Gupta teaches controlling power based on historical data [0005], lines 1-12 and last 5 lines, associated with a portable electronic device (for example 230B), other than the power receiving device (for example 230A).  
Furthermore, contrary to what the Appellant appears to argue, the Office Action doesn’t state Todasco teaches the controlling charge based on the usage of a secondary device.  Instead, the Office Action relies on Todasco, [0022], lines 3-8,  [0042], solely to provide evidence that a person having ordinary skill in the art would have utilized “usage information” as “historical data” (of the type used in the process of Gupta), in the combination of Mishriki in view of Gupta.   
The Appellant appears to argue the secondary and third references do not teach the missing elements in the primary reference by themselves.  However, the rejection of claim 1 is based on a combination of teachings of the primary, secondary and third reference.  The examiner respectfully notes that, one can not show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

    PNG
    media_image2.png
    637
    605
    media_image2.png
    Greyscale

2. Appellant’s Argument on pages 12-14 of the Appeal Brief filed on 01/25/2022
Appellant’s Arguments: The Appellant argues that the prior art does/do not teach claim 3 recitation. The Appellant states as follows:
“Moreover, claim 3 recites “wherein the control circuitry is configured to control the power transmitting circuitry in accordance with battery charging settings for the battery of the power receiving device that are determined based on the usage history information associated with usage of the power receiving device and that are determined based on usage history information indicative of user activity associated with the portable electronic device” (emphasis added).
In the Office Action, the same portions of Mishriki, Gupta, and Todasco cited in connection with the rejection of claim 1 were used to show these above-mentioned features in claim 3. See, e.g., pages 5 and 6 of the Office Action.
In particular, Mishriki’s paragraph [0086] was suggested to show the “battery charging settings for the battery of the power receiving device,” while Gupta’s paragraph [0005] and Todasco’s paragraphs [0022] and [0108] were suggested to disclose “battery charging settings for the battery of the power receiving device. . . determined based on usage history information indicative of user activity associated with the portable electronic device,” as recited in claim 3 (emphasis added).
However, none of the cited portions of Gupta and Todasco disclose the determination of battery charging settings for the power receiving device battery based on usage history information indicative of user activity associated with the portable electronic device other than the power receiving device (emphasis added). As noted above in connection with claim 1, Gupta’s paragraph [0005] merely discloses the use of historical data “that includes a most recently stored charge capacity of each of the multiple devices and a most recently stored discharge rate of each of the multiple devices” to control charging, and Todasco’s paragraphs [0022] and [0108] at best disclose the use of activity data associated with the user device 150 being charged and not the use of activity information associated with a portable electronic device other than the power receiving device.
In summary, the Examiner has errored at least in part by failing to evidence how Gupta and Todasco suggests “battery charging settings for the battery of the power receiving device. . . determined based on usage history information indicative of user activity associated with the portable electronic device [other than the power receiving device],” as recited in claim 3, to cure the deficiencies of Mishriki. 
For at least these additional reasons, the obviousness rejection of claim 3 based on Mishriki, Gupta, and Todasco is improper and should be reversed.”

In response: The Examiner respectfully disagrees. Similarly, as explained above in response to claim 1 argument, Gupta teaches battery charging setting for the battery of the power receiving device … determined based on usage history information associated with a portable electronic device, other than the power receiving device [0005], lines 1-12 and last 5 lines.  
Furthermore, contrary to what the Appellant appears to argue, the Office Action doesn’t state Todasco teaches battery charging setting based on the usage history information indicative of user activity of a secondary device.  Instead, the Office Action relies on Todasco, [0022], lines 3-8, solely to provide evidence that a person having ordinary skill in the art would have utilized “usage history information indicative of user activity” as “historical data” (of the type used in the process of Gupta), in the combination of Mishriki in view of Gupta.   
The Appellant appears to argue the secondary and third references do not teach the missing elements in the primary reference by themselves.  However, the rejection of claim 3 is based on a combination of teachings of the primary, secondary and third reference.  The examiner respectfully notes that, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

3. Appellant’s Argument on pages 15-16 of the Appeal Brief filed on 01/25/2022
Appellant’s Arguments: The Appellant argues that the prior art(s) does/do not teach claim 9 recitation. The Appellant states as follows: 
“Claim 9 recites, among other features, “wherein the battery charging setting [for a battery] is based on temporal user activity information on device usage for multiple portable electronic devices” (emphasis added).
Claim 9 was rejected as being allegedly unpatentable in view of Mishriki, Gupta, and Todasco. It was conceded that the combination [of Mishriki and Gupta] fails to disclose the battery charging setting for a battery being based on “temporal user activity information on device usage for multiple portable electronic devices.” See, e.g., page 8 of the Office Action.
In particular, Mishriki is deficient because the cited portions of Mishriki most relevantly disclose device battery charging based on temporal information on device usage for the power receiving device, and Gupta is deficient because the cited portions of Gupta merely disclose device charging based on a stored charge capacity value and a stored discharge rate value for each device, which are not “temporal user activity information on device usage for multiple portable electronic devices” (emphasis added).
In view of the above deficiencies, the rejection reasoning suggested that Todasco’s paragraph [0022], [0042], [0062], [0108] can cure these deficiencies of Mishriki and Gupta.
However, nothing in these cited paragraphs of Todasco actually relate to a battery charging setting for a battery based on temporal user activity information on device usage for multiple portable electronic devices. As discussed above in connection with claim 1, Todasco’s paragraphs [0022] and [0108] at best discloses the use of activity data associated with just the single user device being charged and not the use of temporal user activity information on device usage for multiple portable electronic devices for a battery charging setting for a battery. While Todasco’s paragraphs [0042] and [0062] notes the presence of other devices being charged in Todasco’s system, nothing in these paragraphs suggests the use of temporal user activity information on device usage for multiple portable electronic devices for a battery charging setting for a battery.
In summary, the Examiner has errored at least in part by failing to evidence how Todasco suggests “wherein the battery charging setting [for a battery] is based on temporal user activity information on device usage for multiple portable electronic devices,” as recited in claim 9, to cure the deficiencies of Mishriki and Gupta.
For at least these reasons, the obviousness rejection of claim 9 based on Mishriki, Gupta, and Todasco is improper and should be reversed.”
In response: The Examiner respectfully disagrees. Similarly, as explained above in response to claim 1 argument, Gupta teaches battery charging setting for the battery is based on user activity information on device usage for multiple portable electronic devices [0005], lines 1-12 and last 5 lines.  
Furthermore, contrary to what the Appellant appears to argue, the Office Action doesn’t state Todasco teaches the battery charging setting based on temporal user activity information on device usage for multiple portable electronic devices.  Instead, the Office Action relies on Todasco, [0022], lines 3-8, solely to provide evidence that a person having ordinary skill in the art would have utilized “temporal user activity information on device usage” as “historical data” (of the type used in the process of Gupta), in the combination of Mishriki in view of Gupta.   
The Appellant appears to argue the secondary and third references do not teach the missing elements in the primary reference by themselves.  However, the rejection of claim 9 is based on a combination of teachings of the primary, secondary and third reference.  The examiner respectfully notes that, one can not show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

4. Appellant’s Argument on pages 19-23 of the Appeal Brief filed on 01/25/2022
Appellant’s Arguments: The Appellant argues that the prior art does/do not teach claim 17 recitation.  The Appellant states as follows: 
“Claim 17 recites “control charging of a portable electronic device battery for the first portable electronic device with the wireless power transmitting circuitry based at least partly on the first usage history information and the information indicative of the location of the user of the second portable electronic device” (emphasis added).
In the rejection reasoning, it was conceded that Mishriki fails to explicitly teach the control of the power transmitting circuitry “control charging of a portable electronic device battery for the first portable electronic device. . . based at least partly on. . . the information indicative of the location of the user of the second portable electronic device,” as claimed. See e.g., page 15 of the Office Action. In particular, Mishriki most relevantly discloses, in cited paragraphs [0085] and [0087], the maintaining of a history of charging cycles and battery ages of a particular device to inform the charge level of that particular device for charging.
Gupta and Lee were suggested to cure these above- mentioned deficiencies of Mishriki (e.g., “control charging of a portable electronic device battery for the first portable electronic device. . . based at least partly on. . . the information indicative of the location of the user of the second portable electronic device,” as claimed).
While Gupta’s paragraph [0005] was suggested to be relevant (see, e.g., page 15 of the Office Action), Gupta’s paragraph [0005] merely discloses the use of historical data “that includes a most recently stored charge capacity of each of the multiple devices and a most recently stored discharge rate of each of the multiple devices” to control charging. Gupta’s battery statistic value is not the same as information indicative of the location of the user of the second portable electronic device, as claimed (emphasis added). As such, Mishriki even in view of Gupta still has the same deficiencies as Mishriki, alone, in failing to show control of charging of a portable electronic device battery for a first device based on information indicative of the location of the user of a different second device.
While the rejection reasoning for claim 17 suggests, on pages 15 and 16 of the Office Action, that Mishriki and Gupta only fail to teach “the information indicative of the location of the user” in claim 17, this is illogical and incorrect. The actual deficiencies of Mishriki and Gupta (as demonstrated above) are greater than as suggested in the rejection reasoning and lie in that the two references, alone or in combination, fail to suggest “control charging of a portable electronic device battery for the first portable electronic device … based at least partly on … the information indicative of the location of the user of the second portable electronic device” (emphasis added). In other words, as claimed and in light of Applicant’s specification, the information indicative of the location of the user is inextricably tied with a different device other than the charging device. Mishriki and Gupta simply make no suggestion of the use of information indicative of the location of the user of the second device to control charging of a battery for a first device.
While Lee was relied upon to cure these deficiencies of Mishriki and Gupta, Lee similarly fails to suggest “control charging of a portable electronic device battery for the first portable electronic device. . . based at least partly on... the information indicative of the location of the user of the second portable electronic device,” as claimed.
The rejection reasoning considered Lee’s paragraphs [0121] and [0122] to be relevant to the location of the user of the second portable electronic device features in claim 17. See, e.g., page 16 of the Office Action.
However, Lee’s paragraphs [0121] and [0122] at best disclose the gathering and use of location information on the device that is being charged (emphasis added). Lee makes no mention or suggestion that information indicative of the location of the user of another device (different from the device being charged) be gathered or used in any manner. In fact, Lee fails to hint at any advantages or motivations for doing so.
In other words, Mishriki and Gupta even in view of Lee still fail to show or suggest “control charging of a portable electronic device battery for the first portable electronic device. . . based at least partly on. . . the information indicative of the location of the user of the second portable electronic device,” as recited in claim 17.
In summary, the Examiner has errored at least in part by failing to acknowledge that the combination of Gupta and Mishriki is in fact deficient in failing to show the control of “charging of a portable electronic device battery for the first portable electronic device. . . based at least partly on... the information indicative of the location of the user of the second portable electronic device,” and by failing to evidence how Lee suggests the charging control “of a portable electronic device battery for the first portable electronic device. .. based at least partly on. . . the information indicative of the location of the user of the second portable electronic device,” as recited in claim 17, to cure the deficiencies of Mishriki and Gupta.
For at least these reasons, the obviousness rejection of claim 17 based on Mishriki, Gupta, and Lee is improper and should be reversed.”.
In response: The Examiner respectfully disagrees. Similarly, as explained above in response to claim 1 argument, Gupta teaches charging of a portable electronic device battery for the first portable electronic device. . . based at least partly on... the information of the second portable electronic device, [0005], lines 1-12 and last 5 lines.
Furthermore, contrary to what the Appellant appears to argue, the Office Action doesn’t state Lee teaches the charging control … based at least partly on … the information indicative of the location of the user of the second portable electronic device.  Instead, the Office Action relies on Lee, [0121] [0122], solely to provide evidence that a person having ordinary skill in the art would have utilized “the information indicative of the location of the user of a portable device” as “information” (of the type used in the process of Gupta), in the combination of Mishriki in view of Gupta.   
The Appellant appears to argue the secondary and third references do not teach the missing elements in the primary reference by themselves.  However, the rejection of claim 17 is based on a combination of teachings of the primary, secondary and third reference.  The examiner respectfully notes that, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the Examiner’s opinion that Appellant fails to consider what the combination of references makes obvious to one of ordinary skill in the art and instead submits argument against the references individually.
 (3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DUNG V BUI/Examiner, Art Unit 2859

Conferees:
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        
/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.